[exhibit101payoffletter001.jpg]
EXECUTION VERSION June 30, 2016 Advanced Emissions Solutions, Inc. 9135 S.
Ridgeline Blvd, Ste 200 Highlands Ranch, CO 80129 Attn: L. Heath Sampson
Telephone: (303) 962-1944 Re: Termination of Credit Facility Ladies and
Gentlemen: Reference is made to that certain credit facility (the “Credit
Facility”) evidenced by that certain Credit Agreement, dated as of October 22,
2015 (as amended, modified, extended, restated, replaced, or supplemented prior
to the date hereof, the “Existing Credit Agreement”), among Advanced Emissions
Solutions, Inc., a Delaware corporation (the “Company”), the lenders from time
to time party thereto (the “Existing Lenders”) and Wilmington Trust, National
Association, a New York banking corporation, as Administrative Agent and
Collateral Agent for the Existing Lenders (in such capacity, the “Existing
Agent”). Capitalized terms used herein without definition have the meanings
given to them in the Existing Credit Agreement. The total principal balance of
the loans and advances made by the Existing Lenders to or for the benefit of the
Loan Parties under the Existing Credit Agreement, together with all accrued but
unpaid interest thereon, and the total amount of all fees, costs, expenses and
other amounts owed by the Loan Parties with respect to the Credit Facility under
the Existing Credit Agreement and all other Loan Documents, if paid on June 30,
2016 (the “Payoff Date”) by 2:00 p.m. (Eastern Time) (the “Payoff Time”), will
be as follows (the “Payoff Amount”): Principal: $9,533,118.03 Interest:
$119,163.98 Prepayment Premium: $225,460.00 Existing Agent Fees: $3,000.00 Legal
Fees/ Expenses of Bracewell LLP (“Bracewell Legal Fees”): $21,561.75 Legal Fees/
Expenses of Pillsbury Winthrop Shaw Pittman LLP (“Pillsbury Legal Fees”):
$2,741.25 Payoff Amount: $9,905,045.01 #5235513.3



--------------------------------------------------------------------------------



 
[exhibit101payoffletter002.jpg]
2 If payment of the Payoff Amount is not made by the Payoff Time on the Payoff
Date, the Payoff Amount will be recalculated to include an additional $3,958.33
per day for each day thereafter in accordance with the provisions of the
Existing Credit Agreement (the “Per Diem Amount”); provided that the Existing
Agent receives the Payoff Amount together with all applicable Per Diem Amounts
no later than 1:00 p.m. (Eastern Time) on July 5, 2016 (the “Expiration Time”)
after which time this letter agreement shall have no further force or effect.
The Existing Agent hereby instructs the Loan Parties to pay or cause to be paid
the Payoff Amount (other than the Bracewell Legal Fees and Pillsbury Legal Fees)
by wire transfer, in immediately available funds, to the following account in
accordance with the following wire transfer instructions: Amount: $9,880,742.01
Bank: Wilmington Trust/M&T Bank ABA#: 031100092 Account #: 113863-000 Account
Name: Advanced Emissions Solutions Attention: Joe Feil The Existing Agent hereby
instructs the Loan Parties to pay or cause to be paid the portion of the Payoff
Amount consisting of the Bracewell Legal Fees and the Pillsbury Legal Fees by
wire transfer, in immediately available funds, to Bracewell LLP and Pillsbury
Winthrop Shaw Pittman LLP, respectively, in accordance with the following wire
transfer instructions: Bracewell Legal Fees: Amount: $21,561.75 Bank: Bank of
America ABA#: 026009593 Account #: 001390004197 Final Credit to: Bracewell LLP
Pillsbury Legal Fees: Amount: $2,741.25 Bank: JP Morgan Chase Bank NA, NY, NY
ABA#: 021000021 Account #: 301177087165 Subject to (a) the receipt by the
Existing Agent of the Payoff Amount (net of the Bracewell Legal Fees and the
Pillsbury Legal Fees) and any applicable Per Diem Amount, (b) receipt by
Bracewell LLP of the Bracewell Legal Fees and Pillsbury Winthrop Shaw Pittman
LLP of the Pillsbury Legal Fees, and (c) the receipt by the Existing Agent and
each of the Existing Lenders of a fully executed copy of this Payoff Letter,
duly executed by the Company, the Existing Agent, and each Existing Lender
(collectively, the “Payoff Items”), the Existing Agent, on behalf of and at the
direction of the Existing Lenders, agrees that all obligations of the Loan
Parties under the Loan Documents (other than (i) obligations under the Loan
Documents



--------------------------------------------------------------------------------



 
[exhibit101payoffletter003.jpg]
3 (including contingent reimbursement obligations and indemnity obligations)
which, by their express terms, survive termination of the Existing Credit
Agreement or such other Loan Document, as the case may be, and (ii) to the
extent not paid on the Payoff Date, fees and expenses of counsels to the
Existing Lenders and the Existing Agent in connection with the termination of
the Loan Documents and release of all liens thereunder; provided that the
obligations described in clauses (i) and (ii) shall exist solely on an unsecured
basis from and after the Payoff Date), including principal, accrued interest,
costs, expenses and fees, shall be satisfied and discharged in full, all Loan
Documents shall be satisfied, discharged in full, terminated and released (other
than such surviving obligations as described above), all commitments of the
Existing Lenders shall be terminated, all guarantees provided under the Loan
Documents shall be terminated and any security interest or lien granted to the
Existing Lenders and/or the Existing Agent in the personal property or real
property of the Loan Parties securing amounts evidenced by the Loan Documents
shall automatically terminate. At the expense of the Company (it being
understood and agreed that such expense may be in addition to the amounts
included in the Payoff Amount), the Existing Agent will promptly upon receipt of
each of the Payoff Items, (a) execute, as applicable, and deliver to the Company
(or any designee of the Company) any lien releases, mortgage releases,
discharges of security interests, pledges and guarantees and other similar
discharge or release documents, as are reasonably requested and necessary to
release, as of record, the security interests and all notices of security
interests and liens previously filed in accordance with the Loan Documents,
including those certain UCC termination statements in the forms attached hereto
as Exhibit A and (b) deliver to the Company (or any designee of the Company all
instruments evidencing pledged debt and all equity certificates and any other
collateral previously delivered in physical form by the Loan Parties to the
Existing Agent under the Loan Documents. Upon the Existing Agent and each
Existing Lender’s receipt of each of the Payoff Items, the Existing Agent and
each Existing Lender hereby authorizes the Company (or any designee of the
Company) to prepare or file solely those certain UCC termination statements in
the forms attached hereto as Exhibit A and such other releases, discharges and
related filings as may be necessary to effectuate the provisions of the
immediately preceding sentence. Notwithstanding the terms of this letter
agreement to the contrary, (a) upon any Existing Lender’s demand, the Company
shall promptly compensate such Existing Lender for any applicable Per Diem
Amount in accordance with the terms of the Existing Credit Agreement and this
letter, and (b) if the Existing Agent or any Existing Lender determines after
the Payoff Time that an amount that was due and payable under the Loan Documents
was mistakenly excluded from the Payoff Amount, the Company agrees to promptly
pay such excluded amount after the Existing Agent or such Existing Lender
provides evidence to the Company that such excluded amount is due and payable.
Notwithstanding anything herein to the contrary, if at any time all or any part
of the Payoff Amount is or must be rescinded or returned by the Existing Agent
or any Existing Lender for any reason whatsoever (including the insolvency,
bankruptcy, reorganization or similar proceeding involving the Company or any
other Loan Party), the Obligations, to the extent that such payment is or must
be rescinded or returned, shall be deemed to have continued in existence,
notwithstanding such application by the Existing Agent or such Existing Lender,
and the Existing Credit Agreement and the other Loan Documents shall continue to
be effective or be reinstated, as the case may be, as to such Obligations, all
as though such application by the



--------------------------------------------------------------------------------



 
[exhibit101payoffletter004.jpg]
4 Existing Agent or such Existing Lender had not been made. The provisions of
this paragraph shall remain in full force and effect regardless of any
termination of the obligations owing under the Loan Documents. As of the Payoff
Date, the Loan Parties hereby irrevocably terminate any commitment under the
Loan Documents to lend or make advances by the Existing Agent or any Existing
Lender. The Existing Agent and each Existing Lender hereby waives the three
Business Days’ prior written notice requirement under Section 2.03(a) of the
Existing Credit Agreement for the prepayment of the Loans as set forth herein.
As of the date hereof, the undersigned Existing Lenders, constituting the
Required Lenders, hereby waives the requirement for a Prepayment Premium in an
amount equal to (i) 4% multiplied by (ii) the principal amount of the Loans
being prepaid, and accepts a Prepayment Premium of (1) 2% multiplied by (2) the
principal amount of the Loans being prepaid, as set forth in the calculation of
the Payoff Amount above. It is acknowledged and agreed that this document
constitutes a “Loan Document” for purposes of Sections 10.04 and 10.15 of the
Existing Credit Agreement. This letter agreement (a) shall be governed by and
shall be construed and enforced in accordance with, the laws of the State of New
York and (b) sets forth the entire agreement among the parties relating to the
subject matter pertaining hereto, and no term or provision hereof may be
amended, changed, waived, discharged or terminated, except in writing signed by
each party. This letter agreement may be executed in any number of counterparts,
and telecopied signatures (or signatures delivered via electronic mail or “pdf”)
shall be enforceable as originals. Your signature below shall evidence your
agreement with the foregoing. The Existing Lenders, constituting the Required
Lenders, hereby authorize and instruct the Existing Agent to execute and deliver
this letter agreement. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------



 
[exhibit101payoffletter005.jpg]




--------------------------------------------------------------------------------



 
[exhibit101payoffletter006.jpg]




--------------------------------------------------------------------------------



 
[exhibit101payoffletter007.jpg]




--------------------------------------------------------------------------------



 
[exhibit101payoffletter008.jpg]




--------------------------------------------------------------------------------



 
[exhibit101payoffletter009.jpg]
Exhibit A UCC-3 TERMINATION STATEMENTS [see attached]



--------------------------------------------------------------------------------



 
[exhibit101payoffletter010.jpg]
1b. This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
RESTATE covered collateral ASSIGN collateral Check one of these three boxes to:
FIRST PERSONAL NAME SUFFIXADDITIONAL NAME(S)/INITIAL(S) OR A. NAME & PHONE OF
CONTACT AT FILER (optional) 1a. INITIAL FINANCING STATEMENT FILE NUMBER PARTY
INFORMATION CHANGE: ASSIGNMENT (full or partial): Provide name of Assignee in
item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected
collateral in item 8 TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement CONTINUATION: Effectiveness
of the Financing Statement identified above with respect to the security
interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 2. 3. 4. 6b.
INDIVIDUAL'S SURNAME 6a. ORGANIZATION'S NAME DELETE name: Give record name to be
deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party
Information Change - provide only one name (6a or 6b) 7. CHANGED OR ADDED
INFORMATION: Complete for Assignment or Party Information Change - provide only
one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name) 8. UCC FINANCING STATEMENT AMENDMENT FOLLOW
INSTRUCTIONS ADD name: Complete item 7a or 7b, and item 7c OR FIRST PERSONAL
NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 9a. ORGANIZATION'S NAME 9b.
INDIVIDUAL'S SURNAME 10. OPTIONAL FILER REFERENCE DATA: 9. NAME OF SECURED PARTY
OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of
Assignor, if this is an Assignment) If this is an Amendment authorized by a
DEBTOR, check here and provide name of authorizing Debtor B. E-MAIL CONTACT AT
FILER (optional) C. SEND ACKNOWLEDGMENT TO: (Name and Address) CHANGE name
and/or address: Complete item 6a or 6b; and item 7a or 7b and item 7cDebtor or
Secured Party of record Check one of these two boxes: AND This Change affects 5.
ADD collateral DELETE collateralCOLLATERAL CHANGE: Also check one of these four
boxes: OR 7a. ORGANIZATION'S NAME POSTAL CODECITY7c. MAILING ADDRESS 7b.
INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S ADDITIONAL
NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY Indicate collateral: FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11) Capitol
Services, Inc CAPITOL SERVICES, INC. MARY.KEARNEY@BRACEWELLLAW.COM CAPITOL
SERVICES, INC. 20154877899 FILED ON 10/23/2015 X WILMINGTON TRUST, NATIONAL
ASSOCIATION 031546.000001 - DE - STATE



--------------------------------------------------------------------------------



 
[exhibit101payoffletter011.jpg]
1b. This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
RESTATE covered collateral ASSIGN collateral Check one of these three boxes to:
FIRST PERSONAL NAME SUFFIXADDITIONAL NAME(S)/INITIAL(S) OR A. NAME & PHONE OF
CONTACT AT FILER (optional) 1a. INITIAL FINANCING STATEMENT FILE NUMBER PARTY
INFORMATION CHANGE: ASSIGNMENT (full or partial): Provide name of Assignee in
item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected
collateral in item 8 TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement CONTINUATION: Effectiveness
of the Financing Statement identified above with respect to the security
interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 2. 3. 4. 6b.
INDIVIDUAL'S SURNAME 6a. ORGANIZATION'S NAME DELETE name: Give record name to be
deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party
Information Change - provide only one name (6a or 6b) 7. CHANGED OR ADDED
INFORMATION: Complete for Assignment or Party Information Change - provide only
one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name) 8. UCC FINANCING STATEMENT AMENDMENT FOLLOW
INSTRUCTIONS ADD name: Complete item 7a or 7b, and item 7c OR FIRST PERSONAL
NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 9a. ORGANIZATION'S NAME 9b.
INDIVIDUAL'S SURNAME 10. OPTIONAL FILER REFERENCE DATA: 9. NAME OF SECURED PARTY
OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of
Assignor, if this is an Assignment) If this is an Amendment authorized by a
DEBTOR, check here and provide name of authorizing Debtor B. E-MAIL CONTACT AT
FILER (optional) C. SEND ACKNOWLEDGMENT TO: (Name and Address) CHANGE name
and/or address: Complete item 6a or 6b; and item 7a or 7b and item 7cDebtor or
Secured Party of record Check one of these two boxes: AND This Change affects 5.
ADD collateral DELETE collateralCOLLATERAL CHANGE: Also check one of these four
boxes: OR 7a. ORGANIZATION'S NAME POSTAL CODECITY7c. MAILING ADDRESS 7b.
INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S ADDITIONAL
NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY Indicate collateral: FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11) Capitol
Services, Inc CAPITOL SERVICES, INC. MARY.KEARNEY@BRACEWELLLAW.COM CAPITOL
SERVICES, INC. 20154877782 FILED ON 10/23/2015 X WILMINGTON TRUST, NATIONAL
ASSOCIATION 031546.000001 - DE - STATE



--------------------------------------------------------------------------------



 
[exhibit101payoffletter012.jpg]
1b. This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
RESTATE covered collateral ASSIGN collateral Check one of these three boxes to:
FIRST PERSONAL NAME SUFFIXADDITIONAL NAME(S)/INITIAL(S) OR A. NAME & PHONE OF
CONTACT AT FILER (optional) 1a. INITIAL FINANCING STATEMENT FILE NUMBER PARTY
INFORMATION CHANGE: ASSIGNMENT (full or partial): Provide name of Assignee in
item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected
collateral in item 8 TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement CONTINUATION: Effectiveness
of the Financing Statement identified above with respect to the security
interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 2. 3. 4. 6b.
INDIVIDUAL'S SURNAME 6a. ORGANIZATION'S NAME DELETE name: Give record name to be
deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party
Information Change - provide only one name (6a or 6b) 7. CHANGED OR ADDED
INFORMATION: Complete for Assignment or Party Information Change - provide only
one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name) 8. UCC FINANCING STATEMENT AMENDMENT FOLLOW
INSTRUCTIONS ADD name: Complete item 7a or 7b, and item 7c OR FIRST PERSONAL
NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 9a. ORGANIZATION'S NAME 9b.
INDIVIDUAL'S SURNAME 10. OPTIONAL FILER REFERENCE DATA: 9. NAME OF SECURED PARTY
OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of
Assignor, if this is an Assignment) If this is an Amendment authorized by a
DEBTOR, check here and provide name of authorizing Debtor B. E-MAIL CONTACT AT
FILER (optional) C. SEND ACKNOWLEDGMENT TO: (Name and Address) CHANGE name
and/or address: Complete item 6a or 6b; and item 7a or 7b and item 7cDebtor or
Secured Party of record Check one of these two boxes: AND This Change affects 5.
ADD collateral DELETE collateralCOLLATERAL CHANGE: Also check one of these four
boxes: OR 7a. ORGANIZATION'S NAME POSTAL CODECITY7c. MAILING ADDRESS 7b.
INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S ADDITIONAL
NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY Indicate collateral: FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11) Capitol
Services, Inc CAPITOL SERVICES, INC. MARY.KEARNEY@BRACEWELLLAW.COM CAPITOL
SERVICES, INC. 20152097560 FILED ON 10/23/2015 X WILMINGTON TRUST, NATIONAL
ASSOCIATION 031546.000001 - CO - STATE



--------------------------------------------------------------------------------



 
[exhibit101payoffletter013.jpg]
1b. This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
RESTATE covered collateral ASSIGN collateral Check one of these three boxes to:
FIRST PERSONAL NAME SUFFIXADDITIONAL NAME(S)/INITIAL(S) OR A. NAME & PHONE OF
CONTACT AT FILER (optional) 1a. INITIAL FINANCING STATEMENT FILE NUMBER PARTY
INFORMATION CHANGE: ASSIGNMENT (full or partial): Provide name of Assignee in
item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected
collateral in item 8 TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement CONTINUATION: Effectiveness
of the Financing Statement identified above with respect to the security
interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 2. 3. 4. 6b.
INDIVIDUAL'S SURNAME 6a. ORGANIZATION'S NAME DELETE name: Give record name to be
deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party
Information Change - provide only one name (6a or 6b) 7. CHANGED OR ADDED
INFORMATION: Complete for Assignment or Party Information Change - provide only
one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name) 8. UCC FINANCING STATEMENT AMENDMENT FOLLOW
INSTRUCTIONS ADD name: Complete item 7a or 7b, and item 7c OR FIRST PERSONAL
NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 9a. ORGANIZATION'S NAME 9b.
INDIVIDUAL'S SURNAME 10. OPTIONAL FILER REFERENCE DATA: 9. NAME OF SECURED PARTY
OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of
Assignor, if this is an Assignment) If this is an Amendment authorized by a
DEBTOR, check here and provide name of authorizing Debtor B. E-MAIL CONTACT AT
FILER (optional) C. SEND ACKNOWLEDGMENT TO: (Name and Address) CHANGE name
and/or address: Complete item 6a or 6b; and item 7a or 7b and item 7cDebtor or
Secured Party of record Check one of these two boxes: AND This Change affects 5.
ADD collateral DELETE collateralCOLLATERAL CHANGE: Also check one of these four
boxes: OR 7a. ORGANIZATION'S NAME POSTAL CODECITY7c. MAILING ADDRESS 7b.
INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S ADDITIONAL
NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY Indicate collateral: FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11) Capitol
Services, Inc CAPITOL SERVICES, INC. MARY.KEARNEY@BRACEWELLLAW.COM CAPITOL
SERVICES, INC. 20152097563 FILED ON 10/23/2015 X WILMINGTON TRUST, NATIONAL
ASSOCIATION 031546.000001 - CO - STATE



--------------------------------------------------------------------------------



 
[exhibit101payoffletter014.jpg]
1b. This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
RESTATE covered collateral ASSIGN collateral Check one of these three boxes to:
FIRST PERSONAL NAME SUFFIXADDITIONAL NAME(S)/INITIAL(S) OR A. NAME & PHONE OF
CONTACT AT FILER (optional) 1a. INITIAL FINANCING STATEMENT FILE NUMBER PARTY
INFORMATION CHANGE: ASSIGNMENT (full or partial): Provide name of Assignee in
item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected
collateral in item 8 TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement CONTINUATION: Effectiveness
of the Financing Statement identified above with respect to the security
interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 2. 3. 4. 6b.
INDIVIDUAL'S SURNAME 6a. ORGANIZATION'S NAME DELETE name: Give record name to be
deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party
Information Change - provide only one name (6a or 6b) 7. CHANGED OR ADDED
INFORMATION: Complete for Assignment or Party Information Change - provide only
one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name) 8. UCC FINANCING STATEMENT AMENDMENT FOLLOW
INSTRUCTIONS ADD name: Complete item 7a or 7b, and item 7c OR FIRST PERSONAL
NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 9a. ORGANIZATION'S NAME 9b.
INDIVIDUAL'S SURNAME 10. OPTIONAL FILER REFERENCE DATA: 9. NAME OF SECURED PARTY
OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of
Assignor, if this is an Assignment) If this is an Amendment authorized by a
DEBTOR, check here and provide name of authorizing Debtor B. E-MAIL CONTACT AT
FILER (optional) C. SEND ACKNOWLEDGMENT TO: (Name and Address) CHANGE name
and/or address: Complete item 6a or 6b; and item 7a or 7b and item 7cDebtor or
Secured Party of record Check one of these two boxes: AND This Change affects 5.
ADD collateral DELETE collateralCOLLATERAL CHANGE: Also check one of these four
boxes: OR 7a. ORGANIZATION'S NAME POSTAL CODECITY7c. MAILING ADDRESS 7b.
INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S ADDITIONAL
NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY Indicate collateral: FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11) Capitol
Services, Inc CAPITOL SERVICES, INC. MARY.KEARNEY@BRACEWELLLAW.COM CAPITOL
SERVICES, INC. 20152097564 FILED ON 10/23/2015 X WILMINGTON TRUST, NATIONAL
ASSOCIATION 031546.000001 - CO - STATE



--------------------------------------------------------------------------------



 
[exhibit101payoffletter015.jpg]
1b. This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
RESTATE covered collateral ASSIGN collateral Check one of these three boxes to:
FIRST PERSONAL NAME SUFFIXADDITIONAL NAME(S)/INITIAL(S) OR A. NAME & PHONE OF
CONTACT AT FILER (optional) 1a. INITIAL FINANCING STATEMENT FILE NUMBER PARTY
INFORMATION CHANGE: ASSIGNMENT (full or partial): Provide name of Assignee in
item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected
collateral in item 8 TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement CONTINUATION: Effectiveness
of the Financing Statement identified above with respect to the security
interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 2. 3. 4. 6b.
INDIVIDUAL'S SURNAME 6a. ORGANIZATION'S NAME DELETE name: Give record name to be
deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party
Information Change - provide only one name (6a or 6b) 7. CHANGED OR ADDED
INFORMATION: Complete for Assignment or Party Information Change - provide only
one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name) 8. UCC FINANCING STATEMENT AMENDMENT FOLLOW
INSTRUCTIONS ADD name: Complete item 7a or 7b, and item 7c OR FIRST PERSONAL
NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 9a. ORGANIZATION'S NAME 9b.
INDIVIDUAL'S SURNAME 10. OPTIONAL FILER REFERENCE DATA: 9. NAME OF SECURED PARTY
OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of
Assignor, if this is an Assignment) If this is an Amendment authorized by a
DEBTOR, check here and provide name of authorizing Debtor B. E-MAIL CONTACT AT
FILER (optional) C. SEND ACKNOWLEDGMENT TO: (Name and Address) CHANGE name
and/or address: Complete item 6a or 6b; and item 7a or 7b and item 7cDebtor or
Secured Party of record Check one of these two boxes: AND This Change affects 5.
ADD collateral DELETE collateralCOLLATERAL CHANGE: Also check one of these four
boxes: OR 7a. ORGANIZATION'S NAME POSTAL CODECITY7c. MAILING ADDRESS 7b.
INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S ADDITIONAL
NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY Indicate collateral: FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11) Capitol
Services, Inc CAPITOL SERVICES, INC. MARY.KEARNEY@BRACEWELLLAW.COM CAPITOL
SERVICES, INC. 20152097557 FILED ON 10/23/2015 X WILMINGTON TRUST, NATIONAL
ASSOCIATION 031546.000001 - CO - STATE



--------------------------------------------------------------------------------



 
[exhibit101payoffletter016.jpg]
1b. This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
RESTATE covered collateral ASSIGN collateral Check one of these three boxes to:
FIRST PERSONAL NAME SUFFIXADDITIONAL NAME(S)/INITIAL(S) OR A. NAME & PHONE OF
CONTACT AT FILER (optional) 1a. INITIAL FINANCING STATEMENT FILE NUMBER PARTY
INFORMATION CHANGE: ASSIGNMENT (full or partial): Provide name of Assignee in
item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected
collateral in item 8 TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement CONTINUATION: Effectiveness
of the Financing Statement identified above with respect to the security
interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 2. 3. 4. 6b.
INDIVIDUAL'S SURNAME 6a. ORGANIZATION'S NAME DELETE name: Give record name to be
deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party
Information Change - provide only one name (6a or 6b) 7. CHANGED OR ADDED
INFORMATION: Complete for Assignment or Party Information Change - provide only
one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name) 8. UCC FINANCING STATEMENT AMENDMENT FOLLOW
INSTRUCTIONS ADD name: Complete item 7a or 7b, and item 7c OR FIRST PERSONAL
NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 9a. ORGANIZATION'S NAME 9b.
INDIVIDUAL'S SURNAME 10. OPTIONAL FILER REFERENCE DATA: 9. NAME OF SECURED PARTY
OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of
Assignor, if this is an Assignment) If this is an Amendment authorized by a
DEBTOR, check here and provide name of authorizing Debtor B. E-MAIL CONTACT AT
FILER (optional) C. SEND ACKNOWLEDGMENT TO: (Name and Address) CHANGE name
and/or address: Complete item 6a or 6b; and item 7a or 7b and item 7cDebtor or
Secured Party of record Check one of these two boxes: AND This Change affects 5.
ADD collateral DELETE collateralCOLLATERAL CHANGE: Also check one of these four
boxes: OR 7a. ORGANIZATION'S NAME POSTAL CODECITY7c. MAILING ADDRESS 7b.
INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S ADDITIONAL
NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY Indicate collateral: FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11) Capitol
Services, Inc CAPITOL SERVICES, INC. MARY.KEARNEY@BRACEWELLLAW.COM CAPITOL
SERVICES, INC. 20154878145 FILED ON 10/23/2015 X WILMINGTON TRUST, NATIONAL
ASSOCIATION 031546.000001 - DE - STATE



--------------------------------------------------------------------------------



 
[exhibit101payoffletter017.jpg]
1b. This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form UCC3Ad) and
provide Debtor’s name in item 13 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
RESTATE covered collateral ASSIGN collateral Check one of these three boxes to:
FIRST PERSONAL NAME SUFFIXADDITIONAL NAME(S)/INITIAL(S) OR A. NAME & PHONE OF
CONTACT AT FILER (optional) 1a. INITIAL FINANCING STATEMENT FILE NUMBER PARTY
INFORMATION CHANGE: ASSIGNMENT (full or partial): Provide name of Assignee in
item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected
collateral in item 8 TERMINATION: Effectiveness of the Financing Statement
identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement CONTINUATION: Effectiveness
of the Financing Statement identified above with respect to the security
interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law 2. 3. 4. 6b.
INDIVIDUAL'S SURNAME 6a. ORGANIZATION'S NAME DELETE name: Give record name to be
deleted in item 6a or 6b 6. CURRENT RECORD INFORMATION: Complete for Party
Information Change - provide only one name (6a or 6b) 7. CHANGED OR ADDED
INFORMATION: Complete for Assignment or Party Information Change - provide only
one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name) 8. UCC FINANCING STATEMENT AMENDMENT FOLLOW
INSTRUCTIONS ADD name: Complete item 7a or 7b, and item 7c OR FIRST PERSONAL
NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 9a. ORGANIZATION'S NAME 9b.
INDIVIDUAL'S SURNAME 10. OPTIONAL FILER REFERENCE DATA: 9. NAME OF SECURED PARTY
OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of
Assignor, if this is an Assignment) If this is an Amendment authorized by a
DEBTOR, check here and provide name of authorizing Debtor B. E-MAIL CONTACT AT
FILER (optional) C. SEND ACKNOWLEDGMENT TO: (Name and Address) CHANGE name
and/or address: Complete item 6a or 6b; and item 7a or 7b and item 7cDebtor or
Secured Party of record Check one of these two boxes: AND This Change affects 5.
ADD collateral DELETE collateralCOLLATERAL CHANGE: Also check one of these four
boxes: OR 7a. ORGANIZATION'S NAME POSTAL CODECITY7c. MAILING ADDRESS 7b.
INDIVIDUAL'S SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S ADDITIONAL
NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY Indicate collateral: FILING OFFICE COPY
— UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11) Capitol
Services, Inc CAPITOL SERVICES, INC. MARY.KEARNEY@BRACEWELLLAW.COM CAPITOL
SERVICES, INC. 20154878061 FILED ON 10/23/2015 X WILMINGTON TRUST, NATIONAL
ASSOCIATION 031546.000001 - DE - STATE



--------------------------------------------------------------------------------



 